COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Moon, Senior Judges Cole and Duff


PERDUE FARMS, INC.

v.   Record No. 1330-95-3                      MEMORANDUM OPINION *
                                                   PER CURIAM
SUSAN B. MCDANIEL                               NOVEMBER 21, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Thomas G. Bell; Timberlake, Smith, Thomas
             & Moses, on brief), for appellant.
             (Thomas W. Dixon, Jr.; Nelson, McPherson,
             Summers & Santos, on brief), for appellee.



     Perdue Farms, Inc. contends that the Workers' Compensation

Commission erred in finding that Susan B. McDaniel's ("claimant")

nerve impingement and fibromyositis qualify as compensable

occupational diseases within the meaning of "disease" under the

Workers' Compensation Act ("the Act").    Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.
     The facts are not in dispute.    Since 1974 claimant worked

for employer in a variety of jobs on the turkey production line.

 All of these jobs involved repetitive hand and arm movements.

In June 1992, she began to experience numbness and tingling in

her hands and she felt a knot in her left shoulder.    In November

1992, she sought medical treatment from Dr. R.L. Schubert.     Dr.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Schubert diagnosed carpal tunnel syndrome.   In February 1993,

claimant began treatment with Dr. David S. Klein upon a referral

from Dr. Schubert.   Dr. Klein initially diagnosed carpal tunnel

syndrome.   However, in October 1994, Dr. Klein ruled out carpal

tunnel syndrome on the basis of certain tests.   He then diagnosed

unspecified nerve impingement and fibromyositis resulting from

repetitive motion at work.   Although Dr. Klein could not identify

the exact location of the claimant's nerve impingement, he stated

that it fell somewhere between claimant's spinal cord and her

fingertips.
     Relying upon Dr. Klein's opinions, the commission found that

claimant's nerve impingement and fibromyositis constituted

"diseases" caused by her employment. 1

     In Piedmont Mfg. Co. v. East, 17 Va. App. 499, 503, 438
S.E.2d 769, 772 (1993), we defined "disease" as
          any deviation from or interruption of the
          normal structure or function of any part,
          organ, or system (or combination thereof) of
          the body that is manifested by a
          characteristic set of symptoms and signs and
          whose etiology, pathology, and prognosis may
          be known or unknown.


     "[T]he definition enunciated in Piedmont [has been
recognized by this Court] as the general and accepted meaning of

the term 'disease,' a term which is presumed to be known by the

     1
      The commission found that claimant proved that a causal
connection existed between her diseases and her employment.
Employer did not appeal this finding. Therefore, it is the law
of the case.



                                 2
legislature and is employed by it without restriction in Code

§§ 65.2-400 and 65.2-401."   Perdue Farms, Inc. v. McCutchan, 21
Va. App. 65, 68, 461 S.E.2d 431, 435 (1995).

     Dr. Klein described "nerve impingement" as "a disease

process somewhere along the 36 or so inches from the tip of the

fingertip to the spinal cord."   Fibromyositis is defined as

"inflammation of the fibromuscular tissue."    Dorland's

Illustrated Medical Dictionary 501 (26th ed. 1985).    Using these

general medical definitions of nerve impingement and

fibromyositis, as we did for carpal tunnel syndrome in Perdue, we
find that they place claimant's conditions within the definition

of disease set forth in Piedmont and approved of in Perdue.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     This

Court must uphold the commission's factual findings if supported

by credible evidence.   James v. Capitol Steel Constr. Co., 8 Va.

App. 512, 515, 382 S.E.2d 487, 488 (1989).

     As in Perdue, claimant's conditions did not present as
obvious, sudden, mechanical or structural changes in her body.

Rather, credible evidence supports the commission's finding that

claimant's nerve impingement and fibromyositis are conditions

characterized as "diseases" within the meaning of the Act.

     Accordingly, we affirm the commission's decision.

                                         Affirmed.




                                 3